Citation Nr: 1705846	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  07-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent, for the period prior to September 5, 2012, and in excess of 70 percent thereafter, for anxiety neurosis with depressive features and headaches.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active service from February 1967 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These claims are now under the jurisdiction of the RO in Waco, Texas.

In July 2009, the Board remanded the issue of entitlement to a rating in excess of 30 percent for anxiety neurosis with depressive features and headaches for further development.  A February 2010 rating decision assigned an increased 50 percent rating for the psychiatric disability from November 25, 2009.  In July 2010, the Board obtained a Veterans Health Administration (VHA) medical expert opinion and, in January 2011, the Board remanded the case, to include the raised claim for entitlement to a TDIU, for further development.  A December 2014 rating decision assigned an increased 70 percent rating for the psychiatric disability from September 10, 2012.  The appeal was remanded in April 2015 and November 2015 for additional development.  An April 2016 rating decision assigned a 50 percent evaluation for anxiety neurosis with depressive features and headaches, effective October 31, 2005, the date of the claim for increased rating, and granted TDIU, effective January 29, 2007.  The April 2016 rating decision indicated that the Veteran was in receipt of a 70 percent evaluation, effective September 5, 2012.

The April 2016 rating decision granted entitlement to TDIU based upon a separate claim for TDIU.  However, the question of unemployability due to the disability for which the pending increased rating was sought was part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the claim for a higher evaluation for anxiety neurosis with depressive features and headaches was received on October 31, 2005, the grant of TDIU, effective January 29, 2007, does not represent a complete grant of the benefit sought, the issue has been added above.

FINDINGS OF FACT

1.  During the period on appeal the Veteran's PTSD manifested symptoms resulting in impairment in daily life, cognitive abilities, mood and self-control.

2.  At no time during the period on appeal did the Veteran's PTSD symptoms manifest complete social and occupational impairment.  

3.  During the period beginning October 31, 2005, the Veteran's service-connected anxiety neurosis with depressive features and headaches was of such severity so as to preclude substantially gainful employment.

4.  Effective October 31, 2005, separate from his TDIU, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent disabling, and no higher, for anxiety neurosis with depressive features and headaches, for the period prior to September 5, 2012, are met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2016).

2.  The criteria for a rating in excess of 70 percent disabling, for anxiety neurosis with depressive features and headaches, for the period beginning September 5, 2012, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2016).

3.  The criteria for assignment of a TDIU, for the period beginning October 31, 2005, are met.  38 U.S.C.A. §§ 1155, 510, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).

4.  The criteria for special monthly compensation at the housebound rate have been met effective October 31, 2005.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an evaluation in excess of 50 percent, for the period prior to September 5, 2012, and in excess of 70 percent thereafter, for anxiety neurosis with depressive features.  The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9400 a rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

The Veteran was afforded a VA examination in March 2006.  The Veteran had symptoms of anxiety that included obsessive worry about multiple subjects, difficulty controlling the worry, and anxious feelings of restlessness and irritability.  He reported mood lability.  He stated that his mood swings from very high to very low many times a day.  In further describing these rapid mood swings he stated that he can go "from depressed to happy to depressed again in thirty to sixty seconds."  He reported that he believed the mood and his overall loneliness and sadness have been swings present for the large majority of his life and that he tended to have a lot of difficulty enjoying things.  He described this feeling of low-grade depression as a "strong feeling of nothingness" which appeared to have been present for a large portion of his life.  He endorsed occasional panic attacks although he denied significant resulting occupational or social impairment.  

He was not taking any medication for mental health purposes although he continued to see a counselor on a monthly basis for talk therapy.  The Veteran was working approximately fifteen to twenty hours a week as an independent contractor.  He reported that he has been self-employed since the early 1980s and that most of his jobs have been in sales.  He has held approximately 40 different jobs since leaving active duty military service.  He reported that he had been let go from four or five of these jobs due to not meeting sales but otherwise he denied significant interpersonal or occupational difficulties on these jobs.  This Veteran was married one time to his current wife.  He reported discord in his relationship with his wife and his children.  He stated that his wife and he have been on the verge of divorce several times throughout their marriage and they currently have frequent fights multiple times a week and have for the majority of their marriage.  He stated that he felt he was unable to work at the current time.  When asked why he says that he does "not have much job experience in the civilian world."  The Veteran appeared to have limited insight and took little responsibility for his part in some of his interpersonal difficulties that may have affected his relationships or his employment history.  He stated that he was unable to work because of his anxiety and mild speech problems which include a mild stutter.  This Veteran reported having very few close friendships and he reported that currently he did not do much for social activities.  He reported some involvement in a local choir and he stated that he is involved in the Citizens on Patrol.  He endorsed some ongoing symptoms of anxiety as well as mild depression that appeared relatively chronic in nature.  The Veteran also appeared to have some features of Axis II personality disorder which appeared to be having an equally significant impact on his social and occupational functioning.  The examiner stated that while there may be some very mild impairment in social and occupational functioning that is related to his chronic anxiety and low level depression with mood lability it is as likely as not that some of his features of Axis II personality disorder are also contributing factors to his chronic impairment in social and occupational functioning.  

Mental status examination revealed personal hygiene was fair, he was alert and oriented times four.  He was generally cognitively intact and of average intellectual ability.  Eye contact was poor.  Gait was steady.  Speech occasionally contained some mild stuttering which may have been partially derived from anxiety.  He had difficulty directly answering questions and there were long delays between the time questions were asked and the Veteran responded.  He tended to answer questions somewhat tangentially although he was able to eventually answer the question.  This Veteran described his current mood as lonely and sad with rapid mood swings.  His affect was slightly confrontational and anxious.  He denied current suicidal and homicidal ideation as well as auditory and visual hallucinations.  Thought processes were slightly tangential but otherwise coherent and there was no evidence of during the evaluation that the Veteran was responding to internal stimuli.  Insight and judgment appear guarded.

He was diagnosed with generalized anxiety disorder with symptoms of mild depression and was assigned a GAF score of 55.

The examiner summarized that although the Veteran appeared to be experiencing a moderate amount of impairment in social and occupational functioning it was believed that only a small percentage of this impairment was due to his generalized anxiety and mood lability and that a larger part of his impairment was due to a chronic personality disorder that impacts his ability to relate to and work with others.  Overall, however, it was more likely than not that his history of chronic social and occupational difficulties were related to a personality disorder that appeared to be of behavior and included emotional lability and difficulties with interpersonal functioning.  

The Veteran underwent a private psychiatric evaluation in April 2006.  The Veteran was noted to be struggling socially.  The Veteran was working in a sales job.  The Veteran was otherwise cognitively intact, though very focused on his anger, resentment, bitterness toward the military, but then stating he was very ashamed of himself that he was not able to make a career out of it.  He was not suicidal or homicidal, but felt worthless, hopeless at times.  The Veteran was diagnosed with recurrent major depression, severe.  He was assigned a GAF score of 45/55.

A VA opinion was obtained in May 2006 with regard to breaking out distinguishable symptoms attributable to his diagnoses personality disorder, generalized anxiety disorder, and mild symptoms of depression.

The examiner indicated that the symptoms of generalized anxiety disorder were excessive worry and anxiety about a number of events and activities that the Veteran found difficult to control.  He reported symptoms of restlessness and irritability.  There was also some reported muscle tension.  The examiner noted that these specific symptoms alone did not appear to be causing a significant impact on his social or occupational functioning.  However, the examiner found that it cannot be determined without resorting to speculation the exact percentage that they may be causing compared to his diagnosis of personality disorder and mild depressive symptoms.  The examiner reported that generally speaking these symptoms did not appear to be the cause of the Veteran's inconsistent job history.  He denied being let go from any of his jobs specifically because of these previously listed symptoms of generalized anxiety disorder.

The examiner reported that the symptoms associated with the personality disorder included pervasive pattern of grandiosity beginning in early adulthood and present in a variety of context and pervasive pattern of excessive emotionality and attention seeking also beginning in early adulthood and present in a variety of context.  Specifically the Veteran reported a very long history of interpersonal difficulties interacting with others including his wife of 37 years.  He reported chronic symptoms of loneliness sadness and difficulty enjoying things that have been present most of his life.  He reported never being close to his children.  Additionally this Veteran appeared to blame his long history of inconsistent work performance over approximately 25 years on the fact that he had difficulty finding a civilian job when he first got out of the military.  He had few close friends and reported that has been an enduring pattern over the majority of his life.  This Veteran also reported extremely rapid shifting emotional lability that did not seem consistent with a specific mood disorder but appeared to be a rapid shifting of shallow expressions of emotion which is one of the defining features of histrionic personality disorder.  It appeared to the examiner that the enduring patterns of interpersonal difficulties and emotional lability were symptomatic of a personality disorder which appeared to have a much greater impact on his life time history of occupational and social impairment than did his mild symptoms of generalized anxiety disorder.  However, the examiner stated that a specific percentage cannot be assigned without resorting to speculation.  The examiner stated that in general, presence of a personality disorder was an enduring and pervasive pattern that generally resorts in significant impairment across multiple settings and in the Veteran's case would include social impairment and occupational impairment.

In regard to his symptoms of mild depression these included feelings of nothingness and mild depression that the Veteran reported have been present over the large duration of his life although he denies other specific symptoms of depression or mood distribution.  He denied a manic episode, difficulties with concentration and energy as well as appetite and sleep disturbance.  He denied currently suicidal and homicidal ideation as well as auditory and visual hallucinations.  The examiner noted that generally speaking his very limited symptoms of mild depression did not appear to have any significant measurable impact on his social and occupational functioning.  The examiner stated that no further information regarding differential diagnoses or assignment of percentage of disability for each diagnosis can be made at this time without resorting to speculation.

In a May 2006 summary from a Vet Center provider the Veteran was noted to have a diagnosis of generalized anxiety disorder.  He had excessive anxiety and worry for more than 6 months about his financial problems, marriage, and lack of employment, and his life in general.  He found it impossible to control his worry.  His anxiety and worry were associated with feeling keyed up or on edge, having difficulty concentrating, irritability, muscle tension, and sleep disturbances.  His anxiety and worry have caused clinically severe impairment in his social and occupational functioning.  He had few friends and seldom socialized with anyone, even his family.  When he had to be in a social situation, even with family members, he was extremely anxious and unable to enjoy the situation.  He was emotionally disconnected from his family, even his wife and two adult children.  He had been unable to maintain stable employment since separation from service.  He attempted various sales jobs without success and appeared to be able to only perform minimal volunteer work a few hours a week.  The Veteran was assigned a GAF score of 38.

In a statement dated in June 2006 a private provider noted that the Veteran was first evaluated in April 2006.  He had severe anxiety disorder and issues of recurrent major depression, probable posttraumatic stress disorder issues.  He was noted to be unemployable at that time due to his severe anxiety disorder. 

In a statement dated in January 2007 the Veteran reported that he never held any salaried jobs after separation from service.  He reported that he held numerous commission sales positions as an independent contractor.  All jobs lasted a few months or less before he was released for insufficient production.  He stated that this was partly caused by anxiety.

The Veteran was afforded a VA examination in March 2007.  The Veteran reported that he was treated at the Vet Center about two times a month.  He reported that he had headaches because of anxiety.  He reported that he experienced intense tension and chronic anxiety.  He had never had any serious idea of self-harm although he has had passing suicidal ideas.  Examination revealed the Veteran to be nervous and jittery.  His speech was clipped and it was difficult to get precise answers to specific questions and he frequently gave details that had no relevancy to the question posed.  The Veteran seemed either unable or unwilling to express himself clearly.  His thought processes were logical and coherent and lacked relevancy at times although he did not seem to be psychotic.  He was articulate, verbal, well dressed, and neatly attired.  He had poor social skills.  He was well oriented to time, place, person, and situation.  His affect was one of excitation.  Reasoning was good.  He had a degree of psychomotor restlessness.  Verbal comprehension was good.  He seemed distractible.  Short term memory was described as "fine."  Sensorium was clear.  He indicated that he had occasional sleep problems as well as occasional nightmares.  He denied mood instability, hallucinations or delusions.  The Veteran was noted to not have any significant occupational functional impairment.  He did not have any significant social functional impairment other than self-inflected pattern of poor social functioning.  He was diagnosed with mild anxiety disorder not otherwise specified and assigned a GAF of 65.  He was also diagnosed with mild attention deficit hyperactivity disorder and assigned a GAF of 65 and undifferentiated somatoform disorder and assigned a GAF of 70.  The examiner noted that it was believed that the Veteran's main difficulties are hysterical in nature.  The examiner noted that the findings were at odds with those of the provider who indicated unemployability.

The Veteran was afforded a VA examination in November 2009.  Upon review of the medical records it was noted that testing had revealed a profile that was suggestive of hypochondriasis and hysteria.  He was casually and appropriately dressed for the environment wearing a sweater and pants.  He established good eye contact.  There was some evidence of restless psychomotor activity.  His posture and gait were unremarkable.  He was cooperative and pleasant.  He exhibited hand tremors and was highly tense throughout the interview.  There was some evidence of some mild stuttering and he was often tangential in his responses.  However, he was able to effective communicate and his speech was coherent.  His thought processes were clear and coherent.  There was no paranoia or other apparent delusions or hallucinatory phenomenon observed.  Thought content was relevant and appropriate with no anomalies noted.  His mood was anxious with mood congruent to affect.  He reported emotional lability and occasional panic attacks.  He reported chronic problems with restless unsatisfying sleep.  The Veteran's insight was partial and his social judgment was fair.  He denied immediate homicidal or suicidal ideations intent or plan but did endorse a history of transient suicidal ideation.  He denied compulsive or ritualistic behavior or impulsivity.  There were no problems with memory and concentration.  He was diagnosed with generalized anxiety disorder, moderate, and assigned a GAF score of 65.

The Veteran's generalized anxiety disorder appeared to be chronic and debilitating in nature.  The Veteran continued to endorse a chronic history of difficulties in interpersonal relationships including his spouse and children.  Moreover his anxiety symptoms were characterized by chronic worry, restlessness, muscle tension, irritability and sleep disturbance.  The examiner found that the Veteran's occupational functioning was mildly impaired by his psychiatric symptoms as he did not report serious deficiencies in work performance or efficiency.  The examiner noted that this could have been due in part to fewer hours at his employment.  However he had and erratic work history and some evidence of moderate occupational impairment in previous examinations with regard to relating to other in an occupational capacity.  The Veteran's symptoms, especially mood lability and social withdrawal, were noted to have a moderate impact on his overall level of social functioning.  The examiner found that the Veteran's chronic personality disorder contributed to much of the difficulties in relating and working with others.  

A VA medical opinion was obtained in July 2010.  The examiner noted that the Veteran had a longstanding history of manifesting generalized anxiety disorder.  The examiner discussed reports that cited moderate impairment to mild impairment.  The Veteran's concentration, memory, and cognition were noted to have been shown to be normal in the record.  Additional mental evidence in the file was reported to indicate moderate occupational impairment.  His daily functioning was not considered competitive in nature.  It was not clear if the Veteran had been working as an independent contractor.  Reports were noted to assign GAF scores of mostly 65 which implied mild limitations.  The examiner noted that a 2006 private treatment record indicated that the Veteran was unemployable because of generalized anxiety disorder.  The examiner noted that this was not timely and there was no objective clinical data supporting the assertion about unemployability.  The examiner stated that it was difficult to independently assess the severity and duration aspects in the case.  The mental evidence in the file was conflictive.  The examiner recommended that an updated independent psychiatric report be obtained that includes longitudinal evidence, detailed mental status examination, descriptions of daily functions, and clarification or work status.  

The Veteran was afforded a VA examination in April 2011.  The Veteran reported anxiety due to specific situations like worrying about finances only he endorsed anxiety with hand shaking, decreased attention and concentration.  He denied generalized anxiety symptoms like excessive anxiety and worry (apprehensive expectation) occurring more days than not for at least 6 months about a number of events or activities (such as work or school performance).  He was working as an independent contractor for a wellness program.  He had marital problems.

Mental status examination revealed no impairment of thought process or communication.  There were no delusions or hallucinations.  He made appropriate eye contact and was cooperative.  He denied suicidal and homicidal thoughts, ideations, plans or intent.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  Memory was good.  He denied obsessive or ritualistic behavior.  Rate and flow of speech were within normal limits.  He denied panic attacks.  Mood was euthymic and affect was mood congruent.  No significant impaired impulse control was noted.  

The Veteran was found to have anxiety disorder not otherwise specified and personality disorder not otherwise specified and was assigned a GAF score of 60.

The examiner found that the Veteran's occupational functioning was mildly impaired by his psychiatric symptoms, as he did not report serious deficiencies in work performance or efficiency.  The Veteran's symptoms, especially mood lability and social withdrawal, had a moderate impact on his overall level of social functioning.  The examiner stated that the Veteran's chronic personality disorder contributed to much of the difficulties in relating and working with others.  

In April 2011 there was no impairment of thought process or communication, delusions, or hallucinations.  The Veteran made appropriate eye contact and was cooperative.  There was no suicidal or homicidal thoughts, ideations, plans, or intent.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  Memory was good.  There was no obsessive or ritualistic behavior.  Rate and flow of speech was within normal limits.  He denied panic attacks.  Mood was euthymic and affect was mood congruent.  There was no significant impairment of impulse control.  The Veteran was diagnosed with anxiety disorder, not otherwise specified, and assigned a GAF score of 60. 

Review of the VA treatment notes reveals indications of slight headache.  See, e.g., August 2012 and April 2014.

The Veteran was afforded a VA examination in September 2012.  The Veteran was diagnosed with generalized anxiety disorder and was assigned a GAF of 52.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran described himself as a loner.  However, he participated on his Church softball team and Methodist youth group.  He was married to his wife of 43 years.  He described having almost no friends and that he used to be involved in the church choir but that he had not participated since he lost his voice 18 months prior.  He was active in a Citizens on Patrol program but not recent to the examination due to health problems.  He delayed his activities of daily living and did not get dressed until midafternoon.  He was involved in a medical nutrition related product business.  However, he spent practically no time in the work and earned very little.  He had not been employed since 1976.

He appeared on time, was thin, marginally groomed and dressed in casual clothing.  Affect was appropriate to the content of the discussion.  Thought process was circumstantial but overall goal directed.  He had memory deficit such as losing small items and forgetting why he went into a room.  He needed a shopping list and other examples that fall within the normal range of memory.  At times he had a problem with concentration but not generally.  He had depressed mood, anxiety, mild memory loss, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and neglect of personal appearance and hygiene.  The degree to which his generalized anxiety disorder caused symptoms or impairment remained stable at occupational and social impairment with reduced reliability and productivity due to such symptoms a flattened affect, circumstantial speech, impaired abstract thinking, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner did not believe that the Veteran's anxiety made him unemployable.  He was more functional and less anxious when he had greater structure and was busier day to day.  

In a VA headache examination, dated in September 2012, the Veteran was initially noted to be diagnosed with headaches of unknown type.  The Veteran believed that the headaches were sinus related and he took Advil as needed to treat the headaches.  The symptoms were noted to be frontal head pain.  The head pain lasted less than one day.  There were no prostrating and prolonged attacks of migraine or non-migraine head pain.  The examiner noted that the headache condition did not impact the Veteran's ability to work.  At the end of the examination report the Veteran was noted to have tension headaches that were very mild and lasted a maximum of 20 to 30 minutes.  

In May 2013 a VA treatment provider noted that the Veteran's statements were anxiety-driven and illogical.  

In March 2014 and June 2014 the Veteran was noted to continue to do volunteer activities in the Citizens on Patrol organization.

The Veteran was afforded a VA examination in August 2015.  He reported high levels of anxiety and worry with difficulty managing the worry, poor sleep, restlessness, easily fatigability, and difficulty with concentration, focus/mind going blank.  It was the opinion of the examiner that the Veteran's symptoms of generalized anxiety disorder suggested reduced reliability and productivity based on their effects on his occupational and social functioning.  The examiner found that the Veteran's personality disorder characteristics negatively impacted his interpersonal and occupational functioning to a greater degree than his anxiety disorder symptoms.  The examiner noted that in a September 2012 examination report it was noted that the Veteran had less anxiety when his life was busy and structured, e.g., when he was working more and doing his volunteer citizen police work, which represented evidence that his Axis II diagnosis had caused more occupational and social dysfunction than his generalized anxiety disorder.  It was noted that the examiner in September 2012 reported that it was not anxiety that holds him back from working or socializing, work helped ease his anxiety.  The September 2012 examination was noted to report that his self-absorption, with his various maladies or general misfortune, very likely prevents him from making friends and working relationships that convey success in these areas.  September 2012 examiner was noted to find that the degree to which his generalized anxiety disorder causes symptoms or impairment remains stable: occupational and social impairment with reduced reliability and productivity.

The examiner in August 2015 found that it was less likely as not (less than 50 percent) that the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disabilities (anxiety neurosis with depressive features and headaches, convulsive disorder, a left shoulder disability, a right knee disability, a left knee disability, sinusitis, and a pilonidal cyst scar).  The Veteran's personality disorder characteristics appeared to most likely impeded his ability to secure or follow a substantially gainful occupation.  The Veteran had completed undergraduate and graduate degrees and had been able to function at a high level in various settings post military.  He described himself as a highly capable volunteer at local hospitals and was also active with volunteer citizen police work.  The Veteran's anxiety symptoms failed to suggest impairment in functioning in these types of settings.

On examination the Veteran had depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, circumstantial, circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's thought process and communication skills appeared to be within normal limits.  The Veteran denied having any symptoms of delusions or hallucinations and none were apparent.  The Veteran was cooperative, maintained good eye contact, and exhibited no inappropriate behavior.  He denied having any suicidal or homicidal ideation, plan, or intent.  The Veteran appeared able to maintain personal hygiene and basic activities of daily living.  The Veteran was well-oriented to all three spheres.  His short and long term memory appeared to be without gross deficits.

The Veteran was afforded a VA headache examination in August 2015.  The examiner noted that the Veteran had never been diagnosed with a headache condition.  The Veteran denied chronic headaches and denied claiming for headaches.  The Veteran did not experience headache pain and did not experience non-headache symptoms associated with headaches.  There were no prostrating attacks of headache pain.  The Veteran's headache condition did not impact his ability to work.  In summary, the examiner noted that the Veteran denied headaches and a review of the medical records did not support a diagnosis of chronic headache. 

A VA medical opinion was obtained in December 2015.  The Veteran's symptoms of generalized anxiety disorder included high levels of anxiety and worry with difficulty managing the worry, poor sleep, restlessness, easy fatigability, and difficulty with concentration focus/mind going blank.  His symptoms of generalized anxiety disorder suggested reduced reliability and productivity due to anxiety disorder signs and symptoms.  The Veteran exhibited personality disorder traits which included exhibiting a pattern of inner experience and behavior which deviated significantly from the expectations of his culture via his poor impulse control, poor interpersonal functioning, affective instability, and misinterpretations of himself and others.  His personality disorder symptoms have been pervasive and inflexible and have been manifest in various settings throughout his life which have led Veteran to experience significant impairment in his social and occupational interactions.

A March 2016 addendum to the December 2015 examination report noted that the Veteran was likely to be mildly impaired in a work environment that required frequent interactions with customers, co-workers or supervisor; was likely to be mildly impaired in a work environment that contained moving machinery or equipment; was likely to be moderately impaired in a work environment that required frequent driving; was likely to be mildly impaired in a work environment that required the ability to sustained concentration and focus as normally found in most jobs; and was likely to be mildly impaired in a work environment that is fast paced, complex, and/or frequently changing; was likely to be mildly to moderately impaired in a work environment that requires a rigid adherence to a set work schedule (i.e., scheduled work hours).

Affording the Veteran the benefit of the doubt, the Veteran's anxiety neurosis with depressive features and headaches manifests symptoms more nearly approximating an evaluation of 70 percent disabling, and no higher, for the entire period on appeal. 

The Board acknowledges that the medical evidence is conflicting.  VA examiners have provided differing statements as the amount of impairment caused by the Veteran's anxiety disorder, including within a single report, from mild to chronic and debilitating in nature.  During the period prior to September 2012, VA medical examinations have reported the Veteran to have mild symptoms associated with his anxiety disorder and have indicated that a larger part of the Veteran's social and occupational impairment is related to his chronic personality disorder.  However, although VA examiners have attempted to separate the symptoms attributable to the Veteran's anxiety and depression from the personality disorder, VA examiners have indicated that they could not determine the exact percentage of impact the symptoms of each diagnosis had upon the Veteran's social and occupational impairment without resort to speculation.

VA examinations have noted that the Veteran showed mild stuttering which may have been partially derived from anxiety and difficulty answering questions.  VA examination showed tangential thought processes.  In March 2007 the Veteran was noted to be unable or unwilling to express himself clearly.  The examiner noted that thought processes were logical and coherent and lacking in relevancy at times.   In November 2009 a VA examiner noted that the Veteran exhibited signs of stuttering and was tangential in his responses.  At that time he endorsed a history of transient suicidal ideation.  The Veteran had restless psychomotor activity, hand tremors and was highly tense.  The examiner stated that the Veteran's disability was mild and, at the same time, chronic and debilitating.  In April 2011 the Veteran reported problems with concentration and marital problems.  

The Veteran's occupational history notes that the Veteran has been underemployed or unemployed during the entire period and worked mostly on his own.  His social history revealed that the Veteran was married and had children but there was difficulty in the relationships.  The Veteran was noted to be associated with a Citizens on Patrol organization and to have, for a period, involvement in a choir.  

Notably, in April 2006 a private psychiatric examination found serious symptoms with the Veteran struggling social and diagnosed recurrent major depression, severe.  A May 2006 Vet Center treatment summary reported that the Veteran's symptoms have caused clinically severe impairment in his social and occupational functioning.  The Veteran was unable to maintain stable employment and was noted to only be able to perform minimal volunteer work.  The summary indicated the Veteran's GAF was 38, representing major impairment.  In a statement from a private provider in June 2006 it was noted that the Veteran had severe anxiety disorder and issues of recurrent major depression.  The provider noted that the Veteran was unemployable at that time due to his severe anxiety.

As examiners have not been able to identify the percentage of impact the Veteran's anxiety and depression have had on his occupational and social impairment in comparison to the Veteran's personality disorder, and as the treatment and examination reports conflict about the severity of the Veteran's symptoms, giving the Veteran the benefit of the doubt, the Veteran's disability manifests symptoms more nearly approximate an evaluation of 70 percent disabling.

At no point during the period on appeal did the Veteran's anxiety and depression symptoms result in total social and occupational impairment.  Although the Veteran has reported difficulties with his marriage, he remained married.  In addition, at times, the Veteran was noted to be involved with a choir and a Citizens on Patrol Group.  As such, entitlement to an evaluation in excess of 70 percent is not warranted.  

The Board has considered whether the Veteran's headaches, currently evaluated as a symptom of his psychiatric disability, warrant separate evaluation.  As noted above, the Veteran has variously noted that his headaches are related to anxiety and his sinuses.  VA treatment records reveal notations of slight headache.  Upon examination in September 2012 the Veteran was found to have very mild tension headaches without prostrating attacks.  Thereafter, at a VA examination in August 2015 the Veteran was noted to have never been diagnosed with a headache condition and indicated that the Veteran denied chronic headaches.  The examiner noted that there were no prostrating attacks of headache pain and that the headaches did not impact the Veteran's ability to work.  As there is no finding of an organic basis for the Veteran's headaches, a separate evaluation is not warranted.  In addition, as the Veteran's headaches are not prostrating, a separate compensable evaluation would not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria reasonably describe and contemplate the severity and symptomatology of the psychiatric disability.  However, the criteria do not contemplate the associated headache symptomatology.  Therefore, the Board has considered whether there are related factors such as marked interference with employment or frequent periods of hospitalization due to the Veteran's headache symptoms.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As noted upon examination, the Veteran's headaches are very mild and are not productive of interference with employment or frequent periods of hospitalization.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Id.

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran's claim for a higher evaluation was received October 31, 2005, and the Veteran is currently in receipt of TDIU benefits effective January 29, 2007.

After the above action, for the period beginning October 31, 2005, to prior to January 29, 2007, the Veteran is in receipt of service connected benefits for anxiety neurosis with depressive features and headaches, evaluated as 70 percent disabling; convulsive disorder, evaluated as 20 percent disabling; bursitis of the left shoulder, evaluated as 20 percent disabling; left knee impairment with chondromalacia, evaluated as 10 percent disabling; right knee impairment with chondromalacia, evaluated as 10 percent disabling; sinusitis, evaluated as 10 percent disabling; and pilonidal cystectomy scar, evaluated as noncompensably disabling.  As such, the Veteran meets the schedular criteria for award of a TDIU for the period prior to January 29, 2007.  38 C.F.R. §§ 4.16(a).

In a February 2006 counseling report associated with an application for Vocational Rehabilitation service reported that the Veteran stated that he had not been able to hold a job since his discharge in 1975.  The Veteran reported limitations to focus and concentration from his seizure disorder and generalized anxiety disorder.  He claimed chronic pain from left shoulder and bilateral knee conditions from repetitive use and prolonged sitting and standing.  The evaluator reported that the combination of disabilities have made employment difficult as evidenced by his unstable work history.  The Veteran was employed out of his home but given his work history there was no guarantee of how long the job will last.  The evaluator stated that the Veteran had an impairment of employability.  There was sufficient information to find the Veteran's impairment to employability premised upon the effects of his service connected and non-service connected disabilities.  He was severely restricted by the combination of psychological and physical disabilities.  

The counselor found that the Veteran's service connected and non-service connected disabilities substantially contribute to his inability to obtain and maintain employment.  The Veteran reported increased pain with extensive physical activity, including walking and prolonged standing.  He reported constant pain, limited attention span, and severely limited energy as due to his disabilities and the effects of medication.  He demonstrated severe restriction in focus stamina and concentration which severely restricted his ability to sit for prolonged periods, focus and concentrate on office types of work, and work in positions that requires physical.  Due to the Veteran's lack of suitable work experience and limitations caused by his service connected and non-service connected disabilities the Veteran had an employment handicap.

A May 2006 Vet Center summary indicated that the Veteran was unable to maintain stable employment since service.  In addition, a June 2006 private provider indicated that the Veteran was unemployable at that time due to his severe anxiety disorder.  

VA examination reports from the same time period do not indicate occupational impairment due to anxiety neurosis and depression that would render the Veteran unemployable.

However, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's anxiety neurosis with depressive features and headaches render him unemployable for the period prior to January 29, 2007.  Thus, entitlement to a TDIU for the period beginning October 31, 2005, is granted.


IV.  Special Monthly Compensation

The Board notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to TDIU and, therefore, to SMC). 

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie, 24 Vet. App. at 250. 

In this case, with consideration of the above, as of October 31, 2005, the Veteran is in receipt of an award of TDIU based solely on his anxiety neurosis with depressive features and headaches.  As noted above, as of October 31, 2005, the Veteran was also in receipt of service connected benefits for convulsive disorder, evaluated as 20 percent disabling; bursitis of the left shoulder, evaluated as 20 percent disabling; left knee impairment with chondromalacia, evaluated as 10 percent disabling; right knee impairment with chondromalacia, evaluated as 10 percent disabling; sinusitis, evaluated as 10 percent disabling; and pilonidal cystectomy scar, evaluated as noncompensably disabling.  Considering the bilateral factor, the Veteran's service connected disabilities, excluding anxiety neurosis with depressive features and headaches, have a combined evaluation of 60 percent disabling.  

As such, the criteria for SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) have been met, effective October 31, 2005.  Therefore, it follows that in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective October 31, 2005.


ORDER

An evaluation of 70 percent, and no higher, for the period prior to September 5, 2012, is granted for anxiety neurosis with depressive features and headaches, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation in excess of 70 percent, for the period beginning September 5, 2012, for anxiety neurosis with depressive features and headaches, is denied.

TDIU is granted, for the period beginning October 31, 2005, subject to the regulations governing payment of monetary awards.

Special monthly compensation at the housebound rate is granted, effective October 31, 2005, subject to the regulations governing payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


